6 So.3d 736 (2009)
Joshua L. BUTLER, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-4071.
District Court of Appeal of Florida, Second District.
April 24, 2009.
James Marion Moorman, Public Defender, and Bruce P. Taylor, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Sonya Roebuck Horbelt, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
We affirm the order modifying Joshua L. Butler's probation for delivery of cocaine without prejudice to any right Butler may have to file a postconviction motion pursuant to Florida Rule of Criminal Procedure 3.850.
ALTENBERND, DAVIS, and SILBERMAN, JJ., Concur.